Citation Nr: 1222456	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  04-37 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 40 percent for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1969 to November 1973.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from May 2004 and August 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In October 2004, the Veteran requested a hearing before a Decision Review Officer (DRO) and he requested a travel Board hearing; however, he withdrew both hearing requests in February 2006.  

The Board remanded the case for further development in September 2009 and in February 2011.  Development has been completed and the case is once again before the Board for review.


FINDINGS OF FACT

1.  VA audiometric testing performed in April 2004 revealed Level VI hearing loss in the right ear and Level VI hearing loss in the left ear.

2.  VA audiometric testing performed in March 2011 revealed Level V hearing loss in the right ear and Level VI hearing loss in the left ear.

3.  The Veteran is service-connected for bilateral hearing loss and tinnitus.  He has a combined evaluation of 50 percent.  The record also shows that the Veteran has a significant number of nonservice-connected disabilities. 

4.  The Veteran's service-connected disabilities are not shown to preclude him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 4.1-4.14, 4.85, 4.86 (2011). 

2. The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In March 2004 and November 2004 letters, VA informed the Veteran of the evidence necessary to substantiate his claims for an increased rating and for a TDIU, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  January 2008 and August 2008 notice letters provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

January 2008 and August 2008 notice letters were not sent prior to the initial rating decision.  Despite the inadequate timing of this notice, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA notice deficiency by issuing the corrective notices.  The RO readjudicated the case in May 2010 and April 2012 supplemental statements of the case (SSOC).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a statement of the case (SOC) or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Id.  There is no indication that any notice deficiency reasonably affects the outcome of this case.  

The Veteran's VA and private treatment records, Social Security Administration (SSA) medical records, lay statements, and VA examinations have been associated with the claims file.  The Board notes specifically that the Veteran was afforded VA examinations in April 2004 and March 2011 to address his bilateral hearing loss.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that, cumulatively, the VA examinations obtained in this case are adequate as they contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; and fully address the relevant rating criteria.  Additionally, the March 2011 VA examination report specifically addressed the effect or impact of service-connected bilateral hearing loss and tinnitus on the Veteran's occupation or occupational activities.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing 38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2011); Beaty v. Brown, 6 Vet. App. 532, 537 (1994) and Obert v. Brown, 5 Vet. App. 30, 33 (1993) (VA has a duty to supplement the record by obtaining an examination which includes an opinion on what effect the appellant's service-connected disability has on the ability to work.)  The Board finds that the March 2011 VA examination, when considered along with other medical opinions and medical evidence of record, is sufficient for the disposition of the Veteran's claim for a TDIU.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

B.  Law and Analysis

1.  Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  

The United States Court of Appeals for Veterans Claims (Court or CAVC) has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether staged ratings are for consideration; however, as the Board will discuss in more detail below, the evidence of record does not establish that the Veteran's service-connected hearing loss has increased in severity during the course of this appeal to warrant a staged rating. 

The Rating Schedule provides rating tables for the evaluation of hearing impairment.  Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four).  38 C.F.R. § 4.85 (2011).  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  Id.  

When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz  ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2011).  Each ear is evaluated separately.  Id.  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(b) (2011).  That numeral is then elevated to the next higher Roman numeral.  Id.  Each ear is evaluated separately.  Id.  

On the authorized VA audiological evaluation in April 2004, pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
35
80
75
70
LEFT
35
80
70
70

Speech audiometry revealed speech recognition ability of 60 percent in the right ear and of 60 percent in the left ear.

On the authorized VA audiological evaluation in March 2011, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
75
70
70
LEFT
53
80
75
70

Speech audiometry revealed speech recognition ability of 68 percent in the right ear and of 64 percent in the left ear.  The examiner further noted that the Veteran's hearing loss disability resulted in significant occupational impairment characterized by decreased concentration and poor social interaction.  

VA treatment records dated from 2003 to 2009 show that the Veteran was seen for several audiology consultations for hearing aid fittings.  The Veteran wore hearing aids on a daily basis.  Audiometric findings were not reported in conjunction with these examinations.  

The April 2004 audiometric findings, applied to Table VI, yield a numeric designation of VI for the right ear (65 decibel puretone threshold average, and 60 percent speech discrimination), and a numeric designation of VI for the left ear (64 decibel puretone threshold average, and 60 percent speech discrimination).  The numeric designations for the right ear (VI) along with the numeric designation for the left ear (VI), entered into Table VII, produce a 30 percent evaluation for hearing impairment.

The March 2011 audiometric findings, applied to Table VI, yield a numeric designation of V for the right ear (63 decibel puretone threshold average, and 68 percent speech discrimination), and a numeric designation of VI for the left ear (65 decibel puretone threshold average, and 64 percent speech discrimination). The numeric designations for the right ear (V) along with the numeric designation for the left ear (VI), entered into Table VII, produce a 20 percent evaluation for hearing impairment.

The Board notes that puretone thresholds reported on VA audiological evaluations were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) and were not recorded at 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz in either ear.  Thus, the provision of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply in this case.

Based on April 2004 and March 2011 VA audiological evaluations, the Board finds that an evaluation in excess of 40 percent is not warranted at any point during the appeal period.

The Veteran contends that his hearing loss is more severe than his current evaluation indicates.  The Veteran is competent to describe his hearing loss.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, the Veteran's description of his service-connected disability must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria.  In this regard, the Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Thus, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  Here, mechanical application of the rating schedule to the audiometric findings does not establish entitlement to a disability evaluation in excess of 40 percent. 

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that
 
[U]nlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application.

Id.

The March 2011 VA examination is in compliance with the holdings of the Martinak case.  The examiner reviewed the claims file and noted the Veteran's history regarding the onset of his hearing loss.  The examiner also noted the current effects of the Veteran's hearing loss on his occupational and social functioning, and did not indicate there existed an unusual functional impairment resulting from current symptoms.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for service-connected bilateral hearing loss is inadequate.  A March 2011 VA examination shows that the Veteran's hearing disability would result in significant effects on the Veteran's usual occupation, and results in decreased concentration, poor social interactions, and hearing difficulty.  However, the Board finds that these impairments due to service-connected hearing loss are adequately addressed by the Veteran's assigned 40 percent rating.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology as discussed above.  Higher ratings are contemplated under the schedular criteria, based on a greater degree of impairment due to hearing loss.  In light of the foregoing, the Board finds that the requirements for referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

2.  TDIU

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  For the above purposes of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) (2011). 

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  Age may not be considered a factor.  38 C.F.R. § 3.341.  Unemployability associated with advancing age or intercurrent disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19 (2011). 

For a veteran to prevail on a total rating claim, the record must reflect some factor which takes his or her case outside of the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15 (2011).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See id; see also 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed is generally insufficient to demonstrate that he is "unemployable" within the meaning of pertinent VA laws and regulations.  Instead, a longitudinal review of all the evidence is necessary in order to obtain a full understanding of the case.  See Schafrath v. Derwinski, 1Vet. App. 589 (1991). 

In the instant case, the Veteran does not meet the schedular criteria for a total disability rating based on individual unemployability.  The Veteran is service connected for bilateral hearing loss, rated 40 percent disabling, and tinnitus, rated 10 percent disabling.  He is not currently service-connected for any other disabilities. The Board notes that because the Veteran's service-connected hearing loss and tinnitus result from a common etiology, they will be considered as one disability.  See 38 C.F.R. § 4.16(a).  The Veteran has a combined evaluation of 50 percent.  He does not have a single disability rated at 60 percent or more in the present case.  The Board finds, therefore, that entitlement to a TDIU is not warranted on a schedular basis.  

The Board finds that referral for an extraschedular consideration of a TDIU is not warranted.  In the present case, evidence of record does not show that the Veteran is unemployable solely due to his service-connected hearing loss and tinnitus.  Instead, probative medical evidence of record shows that the Veteran is currently disabled due to a combination of nonservice-connected disabilities.  

The record indicates that the Veteran has not worked on a full time basis since November 2005.  The record shows that the Veteran has past work experience in landscaping and as a mail clerk.  

The Veteran is currently in receipt of Social Security Disability benefits because he was found to be disabled since November 2005 due to the following severe impairments: coronary artery disease, status post coronary artery bypass surgery, chronic back pain with degenerative disc disease of the lumbosacral spine, and degenerative joint disease of the right knee.  The Veteran was found to be unable to perform his past relevant work as a landscaper and warehouse worker, requiring work of at least medium exertion. 

A December 2004 SSA disability report shows that the Veteran reported that hearing loss, hypertension, a lower lumbar spine condition, nerve problems, depression, and arthritis limited his ability to work.  He stated that he was unable to work because he could not sit or stand too long and could not lift.  The Veteran stopped working in January 2004.   He last worked in landscaping from 2000 to 2003.  Prior to that, he was a mail clerk at the post office from 1986 to 1997.  

In a February 2006 statement, the Veteran reported that he was unable to work due to his heart condition.  

A February 2006 letter from the Veteran's VA primary care physician shows that the Veteran was totally and permanently disabled from seeking and/or sustaining any type of employment due to his coronary artery disease with surgery.  

VA treatment records dated from 2004 to 2009 and SSA medical records show that the Veteran had significant nonservice-connected disabilities including coronary artery disease, status post coronary artery bypass surgery; degenerative joint disease of the lumbar and cervical spine with radiculopathy; chronic obstructive pulmonary disease; and paranoid schizophrenia.

The Board finds that service-connected bilateral hearing loss and tinnitus are not shown to preclude the Veteran from securing and following substantially gainful employment.  The Veteran has been in receipt of a combined 50 percent rating for bilateral hearing loss and tinnitus for approximately 30 years.  He was able to maintain his past employment in landscaping and as a mail clerk despite the severity of his service-connected disabilities.  As shown in the rating decision above, the severity of the Veteran's bilateral hearing loss has not increased during the course of this appeal.  A more recent March 2011 VA audiological examination shows that the Veteran's bilateral hearing loss and tinnitus result in significant effects on his ability to perform his usual occupation, and results in decreased concentration, poor social interactions, and hearing difficulty.  The Board finds, however, that these impairments do not represent an unusual or exceptional impairment due to the Veteran's service-connected disabilities.  

The preponderance of the evidence shows that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his nonservice-connected coronary artery disease, status post coronary artery bypass surgery, chronic back pain with degenerative disc disease of the lumbosacral spine, and degenerative joint disease of the right knee.  The Board finds it probative that a SSA disability determination did not identify the Veteran's bilateral hearing loss or tinnitus as a severe impairment for which he was deemed disabled.  Similarly, a February 2006 letter from the Veteran's VA primary care physician shows that the Veteran was disabled solely due to his coronary artery disease.  

With respect to the Veteran's claim for a TDIU, the Board has not overlooked the Veteran's statements provided with regard to the severity of his bilateral hearing loss and tinnitus.  In this regard, the Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain and weakness; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran has provided lay evidence with respect to impairments due to his hearing problems.  In an April 2012 statement, the Veteran reported that his hearing problems stopped him from following voice instructions, that wearing hearing aids for eight hours a day caused pain in this ear, that he had had poor understanding of words and speech, that he had difficulty with talking to people, that he had difficulty following television programs without hearing aids, and that he had problems hearing moving traffic.  He is competent to provide such testimony, and the Board finds that the Veteran's statements are for the most part credible.  However, the Board notes that the Veteran's the disability rating itself is recognition that industrial capabilities are impaired.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).   The Board notes, additionally, that while the Veteran reported an inability to follow voice instructions; the Veteran is shown to wear hearing aids, and was able to maintain past employment despite his hearing difficulties.  The Board finds that the impairment described by the Veteran is contemplated by his assigned ratings for hearing loss and tinnitus, and does not reflect an unusual or exceptional disability picture to warrant extraschedular consideration.   

The Board notes, additionally, that the Veteran provided lay statements in support of past claims for nonservice-connected pension and for SSA benefits.  The Veteran reported that he was disabled due to his coronary artery disease.  This statement was submitted along with a February 2006 statement from the Veteran's physician confirming this assertion.  The Veteran also reported in conjunction with his SSA claim that he was unable to work because he was unable to sit or stand for too long and could not lift.  The Board finds that the Veteran is both competent and credible in making this statement.  However, these reported occupational impairments are unrelated to the Veteran's service-connected hearing loss and tinnitus.  

The Board finds, based on consideration of all of the medical and lay evidence of record, that the Veteran is shown to be disabled due to a combination of his nonservice-connected disabilities.  There is nothing in the record to show that the Veteran's service-connected bilateral hearing loss and tinnitus alone cause impairment with employment over and above that which is contemplated in the assigned schedular rating in this case.  The Board finds, therefore, that referral for an extraschedular TDIU is not warranted. 

C.  Conclusion

The preponderance of the evidence is against finding that the Veteran's bilateral hearing loss warrants a higher rating evaluation.  The preponderance of the evidence is against the Veteran's claim for TDIU.  The appeal is accordingly denied. In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b)  regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim. 


ORDER

An increased rating for bilateral hearing loss, in excess of 40 percent, is denied.

Entitlement to a TDIU is denied. 




____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


